Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 1 of 25 PagelD 818

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
ERIC HALL,
Plaintiff,
V. CASE No. 8:20-cv-197-TGW

ANDREW M. SAUL,
Commissioner of Social Security,

~ Defendant.

 

ORDER

The plaintiff in this case seeks judicial review of the denial of
his claims for Social Security disability benefits and supplemental security.
income payments.' Because the decision of the Commissioner of Social
Security is supported by substantial evidence and does not contain reversible .
error, the decision will be affirmed.

I.
The plaintiff, who was fifty years old at the time of the

administrative decision and who has a college associate’s degree (Tr. 45, 46),

 

'The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 16).
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 2 of 25 PagelD 819

has worked as a drywall applicator, floor waxer/carpet cleaner (composite
job) and painter/construction worker I (Tr. 33). He filed claims for Social |
Security disability benefits and supplemental security income payments,
alleging that he became disabled due to bipolar disorder type 1, depression, '
mood swings, chronic lower back pain, rapid cycling, anger issues,
delusional disorder, umbilical hernia and obesity (Tr. 71). | The claims were
denied initially and upon reconsideration.

The plaintiff, at his request, then received a de novo hearing
before an administrative law judge. The law judge found that the plaintiff |
had severe impairments of degenerative disc disease, hernia, obesity,
neurocognitive disorder, depression, bipolar disorder, personality disorder
and obsessive-compulsive disorder (Tr. 25). The law judge concluded that
these impairments limited the plaintiff to a range of light work.
Specifically, the law judge determined that the plaintiff had the residual
functional capacity to

perform the full range of light work as defined in

20 CFR 404.1567(b) and 416.967(b) except the

claimant can perform simple routine repetitive

tasks; can handle ordinary and routine changes in

work settings or duties; but cannot perform fast-
paced production or quota driven work, such as

-2-
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 3 of 25 PagelD 820

assembly lines. In addition, the claimant can

have frequent interaction with the public,
_ coworkers, and supervisors; and can maintain

attention and concentration for two hours, but then

requires a 10-minute break.

(Tr. 28). The law judge decided that, with these limitations, the plaintiff
was unable to perform any past relevant work (Tr. 32). However, based on |
the testimony of a vocational expert, he found that there are jobs that exist in
significant numbers in the national economy that the claimant can perform,
such as fast food worker, cleaner/housekeeper and photocopy machine
operator (Tr. 33-34). The Appeals Council let the law judge’s decision |
stand as the final decision of the Commissioner.
I.

In order to be entitled to Social Security disability benefits and
supplemental security income, a claimant must be unable “to engage in any
substantial gainful activity by reason of any medically determinable physical °
or mental impairment which ... has lasted or can be expected to last for a
continuous period of not less than twelve months.” 42 U.S.C.

423(d)(1)(A), 1382c(ay(3)(A). A “physical or mental impairment,” under

the terms of the Act, is one “that results from anatomical, physiological, or
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 4 of 25 PagelD 821

psychological abnormalities which are demonstrable by medically
acceptable clinical and laboratory | diagnostic techniques.” 42 U.S.C.
423(d)(3), 1382c(a)(3)(D).

A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42.
U.S.C. 405(g). Substantial evidence is “such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated
Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under the substantial
evidence test, “findings of fact made by administrative agencies ... may be
reversed ... only when the record compels a reversal; the mere fact that the
record may support a contrary conclusion is not enough to justify a reversal -
of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027
(11" Cir. 2004) (en banc), cert. denied, 544 U.S. 1035 (2005).

It is, moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of the
witnesses. Grant v. Richardson, 445 F.2d 656 (5" Cir. 1971). Similarly,

it is the responsibility of the Commissioner to draw inferences from the
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 5 of 25 PagelD 822

evidence, and those inferences are not to be overturned if they are supported .
by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (5"
Cir. 1963).

Therefore, in determining whether the Commissioner’s decision
is supported by substantial evidence, the court is not to reweigh the evidence,
but is limited to determining whether the record as a whole contains
sufficient evidence to permit a reasonable mind to conclude that the claimant
is not disabled. However, the court, in its review, must satisfy itself that.
the proper legal standards were applied and legal requirements were met.
Lamb v. Bowen, 847 F.2d 698, 701 (11" Cir. 1988).

Hl.

The plaintiff challenges the law judge’s decision on three
grounds: (1) “The ALJ failed to properly co[n]sider Mr. Hall’s disability
from the onset date of February 15, 2016 to June 12, 2017; (2) “The ALJ
erred by giving ‘little weight’ to the neuropsychological evaluation done by
Dr. Jeffrey Merin, Ph.D.” and (3) “The ALJ’s mental residual functional
capacity finding was not supported by substantial evidence” (Doc. 26, pp. |
16, 19, 22) (emphasis omitted). None of these contentions demonstrates

reversible error.
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 6 of 25 PagelD 823

A. The plaintiff argues first that the law judge should have
found him disabled for the closed period of February 15, 2016, the alleged
onset of disability, to June 12, 2017, when psychiatric medication improved
his symptoms (id., p. 17). He asserts that “[t]he only reason given by the
ALJ for not considering ... [him disabled during that period] ... is that [the
plaintiff] was not compliant with taking his medications,” which constitutes -
reversible error since he was not always able to afford his medications (id., |
pp. 17, 18). See Dawkins v. Bowen, 848 F.2d 1211, 1213 (11 Cir. 1988)
(When a claimant cannot afford the prescribed treatment, and does not have
another way of obtaining it, he is excused from non-compliance.).

The Commissioner disputes the plaintiffs contention, arguing
that the law judge “did not rely on any noncompliance with treatment as a
‘sole ground for the denial of disability benefits’” (Doc. 28, p. 14). In this:
respect, the Commissioner recounts the law judge’s discussions of mental
status examinations within normal limits, opinions of doctors that the
plaintiffs mental impairments are not disabling, and the plaintiffs varied
activities of daily living, including personal care, preparing meals, household
chores, house renovations, shopping and errands with his wife, fishing, and

watching sports events (see Tr. 26, 27, 29, 30).
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 7 of 25 PagelD 824

A more fundamental problem with the plaintiff's argument is
that the plaintiff failed to present any medical evidence of disability for.
several months of the alleged closed period. Additionally, the record
shows that the plaintiff was taking his medications for part of this alleged
closed disability period, so that the contention that the law judge erroneously
rejected a claim of disability due to non-compliance during those months is
baseless as well.

A “closed period” of disability occurs when “the decision
maker determines ... the applicant ... was disabled for a finite period of time.
which started and stopped prior to the date of his decision.” Mitchell v.
Commissioner of Social Security, 393 Fed. Appx. 651, 652 (11" Cir. 2010),
quoting Pickett v. Bowen, 833 F.2d 288, 289 n. 1 (11" Cir. 1987). Thus:

A closed period of disability may be considered

when a claimant had an impairment that: 1)

prevented substantial gainful activity for at least

twelve (12) [consecutive] months, 2) continued to

or through the month of filing, and 3) ceased in or

after the month of filing but prior to the date of

adjudication. POMS § DI 25510.01{A).

Harvey v. Astrue, No. 308-cv-455-J-25MCR, 2009 WL 2634399 at *8

(M.D. Fla.). See 42 U.S.C. 423(d)(1)(A); 20 C.F.R. 404.1509.
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 8 of 25 PagelD 825

Here, the plaintiff has not shown that the law judge rejected a
claim of disability throughout this time period due to medication non-
compliance. Furthermore, the plaintiff has not even presented any medical
evidence of disability from May 13, 2016 to October 5, 2016. Therefore,
the plaintiff's claim for this closed period of disability fails. Harvey ve
Astrue, supra, 2009 WL 2634399 at *8 (A “claimant who is unable to point
to a period of twelve (12) consecutive months in which []he was unable to-
engage in substantial gainful activity is not entitled to a closed period of
social security benefits.); see, e.g., Kennedy v. Commissioner of Social
Security, 87 Fed. Appx. 464, 466-67 (6" Cir. 2003).

Thus, the law judge cogently explained that, from February 15,
2016, to May 12, 2016, the plaintiff was not disabled because the evidence
showed that the plaintiff's mental impairments were not debilitating, and that
determination is supported by substantial evidence. Specifically, the law:
judge stated (Tr. 29):

In February 2016, the claimant rated | his

depression as a three out of ten with no suicidal or

homicidal ideation. He also stated he was

sleeping about eight to nine hours and felt rested

in the morning, was working at McDonald’s, and

fixing up his house to sell it. His treatment

records note a normal mental status exam, he
reported he was compliant with his medication,

-8-
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 9 of 25 PagelD 826

and his provider noted that he was doing well with
a stable mood and reasonably controlled addictive
behaviors. However, he informed his provider
that he was fired from McDonald’s in March 2016
for missing work because his schedule[] was
changed without his knowledge. The claimant
continued to report improvement in his depression
with medication and rated his depression as two
out of ten in May 2016. His mental status exam
was generally within normal limits. ... [H]e was
described [Jas having a “quite bright” affect. and
denied any use of alcohol or gambling behaviors.
The treatment records note that he was
remod{e]ling his home ... (Ex. 2F/153-167).

The plaintiff does not mention this explanation in his argument
and, therefore, he certainly does not undermine it. Consequently, the |
plaintiff has not shown that the evidence compelled the law judge to find him
disabled during that time period. See Adefemi v. Ashcroft, supra, 386 F.3d
at 1027 (Under the substantial evidence test, “findings of fact made by
administrative agencies ... may be reversed ... only when the record compels.
a reversal; the mere fact that the record may support a contrary conclusion is
not enough to justify a reversal of the administrative findings.”).
Concomitantly, this explanation unequivocally shows that the law judge did |
not reject a disability claim for this time period based on non-compliance
with medication. In fact, the law judge noted the plaintiff's medication |

compliance at that time (see Tr. 29). —
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 10 of 25 PagelD 827

After the May 2016 treatment note, the record contains no.
medical evidence of the plaintiff's mental status until October 6, 2016—five
months later. The plaintiff bears the burden of proving that he is disabled,
and, consequently, he is responsible for producing evidence in support of his
claim.* See Ellison v. Barnhart, 355 F.3d 1272, 1276 (11" Cir. 2003).
Since there is no medical evidence of the plaintiff's mental status during the
period from May 13, 2016, to October 5, 2016, there is no cognizable basis
for arguing that the law judge erred by finding the plaintiff not disabled
during this time period. See Adefemi v. Ashcroft, supra, 386 F.3d at 1027.

_ The law judge next summarizes treatment notes from Fall 2016 °
to Spring 2017, from Advantage Mental Health Center and Solace
Behavioral Health; and the evaluations of two consultative examiners (see
Tr. 29, 30). The law judge recounts a mix of normal and abnormal mental

status examination results, and the plaintiff's reports of depressive and manic

 

’The plaintiff also fails to establish when he lost his health insurance. The
plaintiff reported in January 2017 that “he is back on insurance” (Tr. 645). Importantly,
however, it is unknown when the plaintiff initially lost his health insurance. In this.
respect, the plaintiff argues, vaguely, that “the records fully document one of [his]
concerns throughout the adjudicated period was that he lost his insurance and could not
afford treatment or medications” (Doc. 26, p. 18, citing Tr. 622 and 697). However, the
evidence cited by the plaintiff does not support that assertion. Thus, transcript page 622
says nothing about insurance or paying for medication, and transcript page 697 is the
treatment record from January 2017 in which the plaintiff states he got his insurance back.

-10-
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 11 of 25 PagelD 828

symptoms (see Tr. 26-27, 30-32).

The law judge added that, when the plaintiff is compliant with.
his medication, his mental status is stable (Tr. 30, 31). In this respect, the
law judge mentions the plaintiff's questionable medication compliance, but
also acknowledges that the plaintiff did not have medical insurance to afford
medications at some time prior to January 17, 2017 (see Tr. 29, 30).

It is unclear from the law judge’s discussion whether he found
the plaintiff was not disabled from October 2016 to January 2017 due to
medication non-compliance. However, assuming that the law judge erred.
in this respect, this four-month period does not come close to meeting the
12-month durational requirement. See Harvey v. Astrue, supra, 2009 WL
2634399 at *8; Kennedy v. Commissioner of Social Security, supra, 87 Fed.
Appx. at 467. Consequently, the purported error would be harmless
because the plaintiff would not be entitled to an award of supplemental
security income and disability insurance benefits for a four-month period.

See Diorio v. Heckler, 721 F.2d 726, 728 (11" Cir. 1983); Mabrey v. Acting -

Commissioner of Social Security, 724 Fed. Appx. 726 (11 Cir. 2018) (A

factual error or the application of an improper legal standard results in

harmless error, and the law judge’s decision will stand, when the correct

-|]1-
. Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 12 of 25 PagelD 829

application would not contradict the law judge’s ultimate findings.).

It is noted that the plaintiff alleges a closed disability period that
extends to June 12, 2017, when the medications stabilized his mental
condition (Doc. 26, p. 16-17; Tr. 685). This argument is distinct from his
contention that the law judge rejected his claim due to medication non-
compliance because the record reflects, and the plaintiff does not controvert, |
that he restarted his medications in January 2017.

Furthermore, the Commissioner responds, among other things, :
that several aspects of the plaintiff's mental status examination results were
normal before June 12, 2017 (Doc. 28, p. 14; see, e.2., Tr. 640, 642, 645).
The plaintiff has not made a convincing argument that the law judge was
compelled to find him disabled between January 2017 and June 12, 2017,
especially considering that the law judge did not find the plaintiff's
subjective reports of debilitating symptoms fully credible (and that finding
is unchallenged) (see Tr. 31). See Lawton v. Commissioner of Social
Security, 431 Fed. Appx. 830, 833 (11" Cir. 2011) (“While the record does
contain some evidence that is contrary to the ALJ’s determination, we are
not permitted to reweigh the importance attributed to the medical

evidence.”).

~]2-
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 13 of 25 PagelD 830

Moreover, even affording the plaintiff the great benefit of the
doubt and extending a closed period of disability from October 7, 2016, to
June 12, 2017, the plaintiff is stil] substantially short of meeting the 12.
month durational requirement and, therefore, that purported error would be
harmless as well. See Diorio v. Heckler, supra, 721 F.2d at 728 In sum,
the plaintiffs argument that the law judge erred by not finding a closed
period of disability from February 15, 2016, to June 12, 2017, fails.

B. The plaintiffs second contention is that the law judge
“erred by giving ‘little weight’ to the neuropsychological evaluation done by
Dr. Jeffrey Merin, Ph.D.” (Doc. 26, p. 19) (emphasis omitted). On
December 28, 2016, Dr. Merin conducted a one-time psychological
evaluation of the plaintiff (see Tr. 627-635). The plaintiff was referred to
Dr. Merin for a learning disability evaluation from the Division of
Vocational Rehabilitation (Tr. 627).

The law judge recalled Dr. Merin’s Psychological Report in
detail (Tr. 29-30). He summarized:

The claimant had a psychological evaluation in

December 2016 conducted by psychologist J effrey

Merin, Ph.D. At the time of the evaluation, the

_ Claimant reported that he was employed at a golf

course raking sand traps and moving equipment.
His mental status evaluation revealed that his

-13-
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 14 of 25 PagelD 831

mood was depressed, but without suicidal ideation

or homicidal thoughts. His affect was full-range
from appropriate to tearful, and his
communications skills were tangential and
circumstantial. However, he was oriented in all

_ spheres, friendly, accommodating, non-defensive,
cooperative, and compliant throughout the
evaluation. (Ex. 4F, 8F).

The psychological evaluation report also notes that
the claimant had a full-scale intelligence quotient
of 78 on the Wechsler Adult Intelligence Scale,
Fourth Edition, placing him in the low average
range, but there was no clear evidence of a
developmental disorder. In addition, the report
- notes evidence of a dependent personality disorder
in which the claimant relies heavily upon others
for help, guidance, and reassurance. The report
also stated that the long-term, chronic, and global
. depression within the context of a bipolar disorder
and neurocognitive deficiencies compromised the
claimant’s ability to grasp nonverbal interactions,
nuance, and subtlety and his inability to accurately
perceive, interpret, and internalize interpersonal
relationships contribute to his feelings of
insecurity, anxiety, and general nervousness. It
was also noted that he has periods of
grandiosity/mania consistent with his history of a
bipolar disorder. Dr. Merin determined that
functional limitations include variable attention to
detail, poor organizational skills, and a lack of
initiative and persistence and that the claimant has
difficulty resolving simple problems, but is
capable of performing singular tasks in untimed
conditions. Dr. Merin diagnosed bipolar |
disorder, moderate, depressed; persistent
depressive disorder; unspecified neurocognitive
disorder; and unspecified personality disorder with

-14-
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 15 of 25 PagelD 832

dependent and obsessive/compulsive features.
(Ex. 4F, 8F).

The law judge gave Dr. Merin’s opinions little weight (Tr. 32). He
explained:

Dr. Merin concluded that the claimant’s prognosis
for full-time employment appears poor and
supported employment on a part-time basis is
recommended. (Ex. 4F, 8F). The undersigned
gives little weight to this opinion because it is not
consistent with the totality of the record evidence
and is based ona one-time exam. At the time Dr.
Merin conducted his exam, the record only noted
_ two appointments with a mental health provider
between September and December 2016 when the
claimant move[d] to Florida. In addition, his
treatment record a month prior to Dr. Merin’s
exam questioned medical compliance, and the
claimant acknowledged that he was unable to
obtain medication due to cost, which resulted in
increased psychiatric symptoms. (Ex. 3F).
However, the records after Dr. Merin’s exam when
the claimant began regular treatment at Solace
demonstrates that he was stable with the
medication regimen. (Ex. 9F). Therefore, Dr.
Merin’s exam appears to reflect the claimant’s
mental state when he was not compliant with
medication and not getting regular treatment.
Therefore, Dr. Merin’s one-time exam is not
sufficient to support longitudinal functional
limitations related to mental impairments.

The law judge’s explanation for discounting Dr. Merin’s opinion is’

reasonable and supported by substantial evidence.

-|5-
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 16 of 25 PagelD 833

Notably, as a one-time examining consultant, Dr. Merin’s
opinion is not entitled to controlling weight or special significance. |
Crawford v. Commissioner of Social Security, 363 F.3d 1155, 1160 (11"
Cir. 2004); Denomme v. Commissioner of Social Security Administration,
518 Fed. Appx. 875, 877 (11" Cir. 2013) (law judge does not have to defer.
to opinion of doctor who conducted a single examination). Thus, a law
judge need not show good cause for the weight assigned to such opinions.
See id. Furthermore, Dr. Merin’s recommendation of “supported
employment on a part-time basis” is not even a medical opinion, but, instead, .
an opinion on an issue reserved to the Commissioner. See 20 C.F.R.
404.1527(d), 416.927(d).

The plaintiff summarily asserts that the law judge “fail[ed] ... |
to cite to any medical evidence that is inconsistent with Dr. Merin’s report”
(Doc. 26, p. 20). The law judge identified ample evidence that was:
inconsistent with Dr. Merin’s opinions of debilitating mental functional
limitations (see Tr. 26-30). Therefore, this contention is meritless. For
example, the law judge could reasonably find that the plaintiff's ability to
earn a high school diploma and college associate’s degree is inconsistent

with Dr. Merin’s opinion that the plaintiff is limited to “performing singular

-16-
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 17 of 25 PagelD 834

tasks in untimed conditions” and that the plaintiff had difficulty solving even
“simple problems” (Tr. 635). Furthermore, several mental status
examinations show the plaintiff’ s functioning within normal limits (see, e.g.,
Tr. 607, 659-60, 676-77), Moreover, Dr. Merin’s opinion that the plaintiff
“presents with multiple infirmities that have significantly compromised daily |
activities” (Tr. 633) is inconsistent with the plaintiffs reports that he engages
in many activities of daily living, such as personal care, household chores:
and repairs, preparing meals, shopping, sometimes managing finances, and
recreational activities (Tr. 26-27, 29).

Additionally, the law judge could reasonably conclude that Dr.
Merin’s opinions do not providea reliable longitudinal view of the claimant's
mental functioning because the evaluation took place at a time when the
plaintiff was not receiving regular mental health treatment and psychiatric
medication, the lack of which exacerbated his psychiatric symptoms. The’
plaintiff, attempting to undermine this explanation, essentially argues that
his evaluation with Dr. Merin did not occur during extraordinary
circumstances because, even with regular mental health treatment, the
plaintiff experienced substantial mental dysfunction (see Doc. 26, pp. 21-

22). This contention fails, as there is ample evidence showing that regular

~-17-
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 18 of 25 PagelD 835

mental health treatment and psychiatric medications improved the plaintiff's
mental functioning (see, e.g., Tr. 595, 597, 607, 685).

Thus, as the Commissioner asserts, the plaintiff's argument is.
merely an attempt to re-weigh the evidence. However, the plaintiffs
citation to some evidence that could arguably support a finding of disability
is insufficient because, as discussed above, there was ample record evidence
Supporting the law judge's finding, and the law judge’s resolution of
conflicting evidence is entitled to deference. See Lawton v. Commissioner.
of Social Security, supra, 431 Fed. Appx. at 833 (“While the record does
contain some evidence that is contrary to the ALJ’s determination, we are.
not permitted to reweigh the importance attributed to the medical
evidence.”). Thus, the plaintiff's disagreement with the law judge essentially
is a difference of opinion as to the weight to be given to certain
circumstances. The law judge, however, is given the responsibility to assess
those circumstances so that the plaintiffs different opinion must yield.
Graham v. Bowen, 790 F.2d 1572, 1575 (11™ Cir. 1986) (“The weighing of
evidence is a function of the factfinder, not of the district court.”). |

The plaintiff argues further that the law judge improperly gave

more weight to the non-examining reviewing doctors than to Dr. Merin (Doc.

-18-
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 19 of 25 PagelD 836

26, p. 21). In this respect, the plaintiff contends that the opinion of an
examining physician is generally entitled to more weight than the opinion of |
a non-examining physician, and that the opinion of a non-examining
reviewing physician standing alone does not constitute substantial evidence
(id.).

Initially, it is noted that the difference in weight the law judge
assigned to the opinions of Dr. Merin and the reviewing doctors is not:
substantial—thus, the law judge gave only “some” weight to the non-
examining reviewing doctors and “little” weight to Dr. Merin’s opinions.
In all events, a law judge may give greater weight to a reviewing doctor when
the law judge properly discounts the examining doctor and the reviewer’s
opinion is more consistent with the overall record. See Forrester v. |
Commissioner of Social Security, 455 Fed. Appx. 899, 902 (11" Cir. 2012)
(“The ALJ clearly articulated its reasons for giving significant weight to the’
.. Non-examining physicians’ opinions when it stated that their opinions
were more consistent with the medical evidence.”); Wilkinson v._
Commissioner of Social Security, 289 Fed. Appx. 384, 386 (11" Cir. 2008).

Here, the law judge gave ample explanation for discounting Dr.

Merin’s opinions of debilitating mental functional limitations (see supra, pp.

-19.
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 20 of 25 PagelD 837

15-17). Furthermore, the law judge did not adopt wholesale the opinions
of the reviewing doctors, who opined that the plaintiff's mental impairments
were non-severe and caused no or mild mental functional limitations (Tr.
76-77, 103-04). To the contrary, the law judge found, after considering
the entire record, that the plaintiff's mental impairments were severe and
warranted substantial mental functional limitations.

In sum, the law judge could reasonably find that Dr. Merin’s
opinions that the plaintiff's mental capabilities are extremely limited are not
consistent with the record as a whole, and that the plaintiff's functioning at
the time of the evaluation was not indicative of his mental status when he
was receiving regular mental health treatment. Therefore, the law judge did |
not err in discounting Dr. Merin’s opinions of disabling limitations or by
purportedly giving more weight to the reviewers’ opinions.

C. The plaintiffs final contention is that the plaintiff's
mental functional capacity determination was not supported by substantial _
evidence because it did not “comprehensively describe the plaintiffs mental
limitations” (Doc. 26, p. 25). This argument is unavailing,

The law judge found that the plaintiff had the mental residual |

functional capacity to

-20-
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 21 of 25 PagelD 838

perform simple routine repetitive tasks; can handle

ordinary and routine changes in work settings or

duties; but cannot perform fast-paced production

or quota driven work, such as assembly lines. In

addition, the claimant can have frequent

interaction with the public, coworkers, and

supervisors; and can maintain attention and

concentration for two hours, but then requires a

10-minute break.
(Tr. 28). The plaintiff argues that, “[b]ecause the ALJ committed error in.
failing to properly weigh Dr. Merin’s opinion ... the RFC ... did not
comprise all of [the plaintiff's] symptoms as they relate to his cognitive
disorder and obsessive-compulsive disorders” (Doc. 26, p. 23). As
discussed supra, pp. 15-17, the law judge gave an adequate explanation for
rejecting Dr. Merin’s opinions, and that determination is supported by
substantial evidence. Therefore, the plaintiff's argument that the residual

functional capacity is deficient because it does not include Dr. Merin’s.

opinions is meritless.

 

>The plaintiff argues, in particular, that the law judge failed to explain why he did
not accept Dr. Merin’s opinion that the plaintiff needed to work in a “supported
employment” situation (Doc. 26, p. 25). That contention is baseless. Thus, the law
judge stated (Tr. 32):

Dr. Merin concluded that the claimant’s prognosis for full-time
employment appears poor and supported employment on a part-time basis
is recommended (Ex. 4F, 8F). The undersigned gives little weight to this
opinion because it is not consistent with the totality of the record evidence
and is based on a one-time exam.

-21-
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 22 of 25 PagelD 839

The plaintiff also contends that limitations to “simple routine
repetitive tasks” which are “not fast-paced or production rate” does not “fully |
account for the severity of [his] longstanding and chronic symptoms of
mania, being [un]able to complete tasks, [lack of] focus [and] concentration,
getting distracted and having markedly poor organizational skills” (Doc. 26, |
p. 24).

The law judge, in formulating the plaintiff's residual functional -
capacity, considered that the plaintiff “continued to experience some
cognitive issues and some mental limitations related to his mental |
impairments” which “likely exacerbate[] his existing mental issues,” and that
he accounted for those limitations in the plaintiffs residual functional
capacity (Tr. 31). The plaintiff, in arguing for greater functional
limitations, ignores the law judge’s finding that the plaintiff's subjective
complaints were not fully credible (id.). The plaintiff has not challenged:
that finding. As such, the law judge was not required to accept fully the
plaintiff's reports as to the “intensity, persistence and limiting effects of
th[o]se symptoms” (id.) and formulate a more restrictive mental residual

functional capacity.

-22-
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 23 of 25 PagelD 840

Additionally, the plaintiff, relying on Winschel ve
Commissioner of Social Security, 631 F.3d 1176, 1180 (11" Cir. 2011),
argues that the law judge’s finding of moderate limitations-in concentration,
persistence or pace cannot be accounted for by his finding of “simple routine |
repetitive tasks” (Doc. 26, p. 24). However, Winschel does not state such
a holding; rather, it merely states that a hypothetical question to a vocational -
expert must either explicitly, or implicitly, account for limitations in
concentration, persistence, or pace (id.). Accordingly, Eleventh Circuit
caselaw holds that a limitation to simple, routine tasks adequately addresses
a plaintiff's moderate limitations in concentration, persistence, or pace where
the record shows that the plaintiff could perform such tasks. See |
Washington v. Social Security Administration, Commissioner, 503 Fed.
Appx. 881, 883 (11 Cir. 2013); Smith v. Commissioner of Social Security, :
486 Fed. Appx. 874, 876-77 (11 Cir. 2012) (medical evidence
demonstrated that the performance of simple, routine and repetitive tasks
adequately accounts for a moderate limitation in ability to maintain
concentration, persistence, or pace).

In this case, the law judge cites ample evidence showing that

the plaintiffs moderate deficit in concentration, persistence or pace is

-23-
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 24 of 25 PagelD 841

accommodated by a job which involves, for no more than two hours at a
time, “simple routine repetitive tasks [with] ordinary and routine changes in
work settings or duties” and no fast-paced production or quota-driven work
(see Tr. 26-31). In this respect, the law judge need not “match” the opinion
of a medical source, as the responsibility for determining the plaintiffs.
residual functional capacity rests with the law judge. 20 C.F.R. 404.1546(c),
416.946(c); Castle v. Colvin, 557 Fed. Appx. 849, 854 (11 Cir. 2014)
(rejecting the contention that the plaintiff's residual functional capacity
“should have been underpinned by a medical source opinion”).

The plaintiff's final contention is that the law judge erred in
relying upon the vocational expert’s testimony in finding the plaintiff was
not disabled (Doc. 26, p. 23). Since the law judge did not err in his.
determination of the plaintiff's residual functional capacity, this contention
is baseless.

“In order for a vocational expert’s testimony to constitute
substantial evidence, the ALJ must pose a hypothetical question which
comprises all of the claimant’s impairments.” Ingram v. Commissioner of
social Security Administration, 496 F.3d 1253, 1270 qi" Cir. 2007).

However, the law judge is not required to include restrictions in the-

-24-
Case 8:20-cv-00197-TGW Document 29 Filed 03/23/21 Page 25 of 25 PagelD 842

hypothetical question that he properly finds are unsupported. Crawford v.
Commissioner of Social Security, supra, 363 F.3d at 116].

As discussed supra, the law judge’s residual functional capacity
is supported by substantial evidence. Furthermore, the pertinent
hypothetical question to the vocational expert included all of those
limitations (compare Tr. 28 with Tr. 65-66). Therefore, the law judge did
not err in relying upon the vocational expert’s testimony in finding the
plaintiff was not disabled (Tr. 34). See Crawford v. Commissioner of
Social Security, supra, 363 F.3d at 1161.

It is, therefore, upon consideration,

ORDERED:

That the decision of the Commissioner is hereby AFFIRMED.
The Clerk shall enter judgment in accordance with this Order and CLOSE
this case.

DONE and ORDERED at Tampa, Florida, this _ 2.2 day

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

of March, 2021.

 

~25-
